Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109136708, filed on 10/22/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (TW202109061, translation attached) in view of Fang et al. (US 2020/0072886). (“Fang”).
5.	Regarding claim 1, Zhang teaches A device for Over-the-Air testing [Figures 1-9, a device for over-the-air testing is shown] comprising: a carrier unit including a holding base that has an electrical connection zone [Figures 1-9, a carrier unit 12 includes a holding base 121 that has an electrical connection zone]; 5an automatic positioning member operable to convey an object under test to said electrical connection zone [Figures 1-9, an automatic positioning member 151 conveys an object under test (electronic component) 16 to the electrical connection zone]; and a housing unit including a housing shell, (a pressing plate) and a receiver [Figures 1-9, a housing unit 11 includes a housing shell 11 itself, a receiver 131, the prior art suggests driving unit 141 to drive/actuate antenna tester/receiver and electronic component/object ], said housing shell 10having a testing space and an open end, (said pressing plate being disposed at said open end), said receiver being disposed on said housing shell inside said testing space [Figures 1-9, the housing shell 11 has a testing space and an open end 111/112]; wherein said open end of said housing shell of said 15housing unit is spaced apart from said carrier unit and faces said carrier unit, (said housing unit and said carrier unit being movable relative to each other) [Figures 1-9, when the door 112 is open, the housing shell 11 and the carrier unit 12 are spaced apart (at least on one end)].
Zhang does not explicitly teach wherein, when said pressing plate of said housing unit and said holding base of said carrier unit abut 20against each other to close said open end, the object under test is exposed to said testing space and is pressed against said electrical connection zone by said pressing plate, whereby electromagnetic waves emitted by the object under test are receivable by said receiver 25of said housing unit.
However, Fang teaches a pressing plate; said housing unit and said carrier unit being movable relative to each other;  wherein, when said pressing plate of said housing unit and said holding base of said carrier unit abut 20against each other to close said open end, the object under test is exposed to said testing space and is pressed against said electrical connection zone by said pressing plate, whereby electromagnetic waves emitted by the object under test are receivable by said receiver 25of said housing unit [Figures 1A, 1B, 1C, P(0051-0052), teaches a pressing plate, drive/handle mechanism, movable, abutting housing unit and holding against each other, the object to be tested is exposed to the testing space and the EM waves emitted is received by antenna tester 130].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Zhang with Fang. Doing so would allow Zhang to comprise pressing/handling mechanism which will help create enclosed chamber to carry out testing and help from having any interference.
6.	Regarding claim 2, Zhang teaches wherein said carrier unit further includes a lifting platform, said holding base of said carrier unit being disposed on said lifting platform, said lifting platform being operable to carry said holding 5base to move toward said housing unit so that said holding base abuts against said pressing plate of said housing unit [Figures 1-4, the carrier unit 12 includes a lifting platform 141 to carry the holding base].
7.	Regarding claim 3, Zhang teaches wherein said housing shell has a surrounding wall extending around said testing space, and an end wall connecting one end of said surrounding wall and bounding one side of said testing space, said open end of said housing shell being situated at another end of 15said surrounding wall opposite to said end wall [Figures 1-4, the housing shell 11 has a surrounding wall extending around the testing space as shown].
Zhang does not explicitly teach said pressing plate being removably attached to said open end of said surrounding wall, said holding base being removably attached to said lifting platform.
However, Fang teaches said pressing plate being removably attached to said open end of said surrounding wall, said holding base being removably attached to said lifting platform [Figures 1A, 1B, 1C, P(0051-0052), teaches the pressing plate removably attached as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Zhang with Fang. Doing so would allow Zhang to comprise pressing/handling mechanism removably attached which will help create enclosed chamber to carry out testing and help from having any interference.
8.	Regarding claim 4, Zhang teaches the device. 
Zhang does not explicitly teach wherein said pressing plate spans said open end of said housing shell, and has a through hole, an inner periphery surrounding said through hole, and an outer periphery surrounding said inner periphery, said 25outer periphery being removably attached to said open end of said housing shell, said electrical connection zone of said holding base being registered with said13 through hole when said holding base abuts against said pressing plate so that the object under test is exposed to said testing space through said through hole.
However, Fang teaches wherein said pressing plate spans said open end of said housing shell, and has a through hole, an inner periphery surrounding said through hole, and an outer periphery surrounding said inner periphery, said 25outer periphery being removably attached to said open end of said housing shell, said electrical connection zone of said holding base being registered with said13 through hole when said holding base abuts against said pressing plate so that the object under test is exposed to said testing space through said through hole [Figures 1A-1C, the pressing plate arrangement to span the open end of housing shell and having a through hole, an inner and outer periphery is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Zhang with Fang. Doing so would allow Zhang to comprise pressing plate and an arrangement comprising a through hole, inner and outer periphery which would help appropriately secure the electronic component.
9.	Regarding claim 6, Zhang teaches wherein said housing shell of said housing 15unit has an inner surface inside said testing space of said housing shell, said receiver of said housing unit being disposed on said inner surface [Figures 1-4, the housing shell 11 has an inner surface, the receiver 131 is disposed on the inner surface].
10.	Regarding claim 7, Zhang teaches	 wherein said carrier unit further includes a circuit member disposed on said electrical connection zone of said holding base of said supporting unit, the object under test being electronically connected to said circuit member when the object under test is 25positioned at said electrical connection zone [Figures 1-4, elements 12, 121, 132 forms a circuit member].
11.	Regarding claim 8, Zhang teaches wherein said carrier unit further includes a connecting jig disposed over said circuit member of said carrier unit for holding the object under test on top of said circuit member [Figures 1-4, holder 121 acts as a connecting jig].
12.	Regarding claim 9, Zhang teaches the device.
Zhang does not explicitly teach wherein said holding base of said carrier unit has a concave part formed in a surface thereof that faces said housing unit so as to serve as said electrical 10connection zone of said holding base, said circuit member and said connecting jig of said carrier unit being disposed in said concave part, said circuit member having a plurality of probes that protrude through said connecting jig, the object under test 15being electronically connected to said probes when the object under test is held by said connecting jig on top of said circuit member.
However, Fang teaches wherein said holding base of said carrier unit has a concave part formed in a surface thereof that faces said housing unit so as to serve as said electrical 10connection zone of said holding base, said circuit member and said connecting jig of said carrier unit being disposed in said concave part, said circuit member having a plurality of probes that protrude through said connecting jig, the object under test 15being electronically connected to said probes when the object under test is held by said connecting jig on top of said circuit member [Figures 1A-1C, the holding base 1a has a concave part 110, 16b to serve as the electrical connection zone].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Zhang with Fang. Doing so would allow Zhang to comprise a concave part in the holding base which would help improve connection and make the arrangement sturdy.
13.	Regarding claim 10, Zhang teaches wherein said holding base of said carrier unit (and said pressing plate of said housing unit) are made of non-metal materials [Figures 1-4, the holding base is made of non-metal material].
Zhang does not explicitly teach said pressing plate of said housing unit are made of non-metal materials.
However, Fang teaches said pressing plate of said housing unit are made of non-metal materials [Figures 1A, 1B, 1C, P(0051-0052), teaches the pressing plate made of non-metal materials].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Zhang with Fang. Doing so would allow Zhang to comprise pressing/handling mechanism which will help create enclosed chamber to carry out testing and help from having any interference.

14.	Regarding claim 11, Zhang teaches wherein said automatic positioning member is a mechanical arm [Figures 1-4, the automatic positioning member is a mechanical arm 151].

15.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (TW202109061) in view of Fang (US 2020/0072886) in further view of Nagata (US 2019/0372687). 
16.	Regarding claim 5, Zhang teaches the device.
Zhang and Fang does not explicitly teach wherein said housing unit further includes an electromagnetic wave absorber, said housing shell of said housing unit having an inner surface inside said testing space of said housing shell, said 10electromagnetic wave absorber being disposed on said inner surface.
However, Nagata teaches wherein said housing unit further includes an electromagnetic wave absorber, said housing shell of said housing unit having an inner surface inside said testing space of said housing shell, said 10electromagnetic wave absorber being disposed on said inner surface [Figure 4, electromagnetic wave absorber 62 is shown, see P(0005)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Zhang and Fang with Nagata. Doing so would allow Zhang and Fang to comprise EM absorber which will help prevent undesired reflection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868